 



Exhibit 10.2
CSX 2006–2008 Long Term Incentive Plan
Effective Date and Term
The CSX 2006–2008 Long Term Incentive Plan (the “2006–2008 LTIP” or the “Plan”),
effective May 4, 2006 (the “Effective Date”), is the vehicle pursuant to which
CSX grants Performance Grants (“Performance Grant or Grants,” as described in
Section 8 of the CSX Omnibus Incentive Plan (as reapproved by CSX’s shareholders
May 3, 2006)). The 2006–2008 LTIP Cycle (the “2006–2008 Cycle”) commences on the
Effective Date and ends December 26, 2008.
Purpose and Objective
The purpose of the 2006–2008 LTIP is to reward eligible employees for their
contribution to the attainment of a lower Operating Ratio which is intended to
result in CSX Corporation (“CSX”) share price appreciation. Performance Grants
are issued based on an employee’s job position, accountability, and the
potential to impact CSX’s financial results.
The Plan seeks to motivate and reward employees through the issuance of
Performance Grants pursuant to which payouts are made based on CSX’s 2008
Operating Ratio (“Operating Ratio”). Payouts of Performance Grants will be in
the form of CSX common stock.
Eligibility and Participation
Active employees of CSX or a participating affiliate (collectively, the
“Companies”) in salary Band 06 and above as of the Effective Date shall
participate in the 2006–2008 LTIP (“Participants”) and shall receive Performance
Grants in accordance with the Performance Grant schedule approved by the
Compensation Committee of CSX’s Board of Directors (the “Compensation
Committee”). Salary band levels (“Bands”) are determined by the CSX Compensation
and Benefits Department. The Performance Grant schedule will be maintained in
the office of the Plan Administrator.
Employees hired or promoted into Band 06 and above after the Effective Date and
before the end of the 2006–2008 Cycle, will receive a pro-rata allocation of
Performance Grants based on their participation (and status as full time or
part-time). Participants who are moved to a higher or lower Band during the
Cycle will receive a pro-rata allocation of Performance Grants pertaining to
each applicable Band based upon the number of months of participation in each
Band relative to the number of months in the Cycle. The same pro-rata method
will be used for employees who transfer between union and non-union employment.
For purposes of the pro-rata calculation, participation begins on the 1st day of
the month following the date the Participant was hired, promoted, or
transferred. Notwithstanding the preceding, any Participant who is hired at or
promoted to a salary level making such Participant a “covered employee” under
Internal Revenue Code Section 162(m) must have had a period of service of at
least 3 months to qualify for a Performance Grant at that level. In such cases,
the pro-rata calculation shall be made as of the date of hire/promotion.
Plan Design
The 2006–2008 LTIP provides for the issuance of Performance Grants, as approved
by the Compensation Committee, based upon the dollar amount of the award
approved for each Band level or position. The number of performance units
received is based on the dollar amount of the Performance Grant issued to each
Band or position divided by $65—the approximate average price per share for
April 2006—with minor upward rounding.

1



--------------------------------------------------------------------------------



 



As shown in the Performance Measure Table in Exhibit A, awards are paid out as a
percentage of a Participant’s Performance Grant units based upon the applicable
CSX 2008 Operating Ratio.
     1. Operating Ratio
Operating Ratio is the single performance measure. Operating Ratio is defined as
annual surface transportation operating expenses divided by surface
transportation revenue of CSX’s rail and intermodal businesses. Operating Ratio
is calculated excluding non-recurring items disclosed in the financial
statements. Using this measure to determine payout levels reinforces the
correlation between an improving operating ratio and an increasing stock price.
Efforts to improve the Operating Ratio aligns CSX’s business objectives in a
line-of-sight way that allows individuals to equate personal actions to desired
performance outcomes. Each Plan Participant should be motivated to grow revenue,
reduce expense, improve service, increase productivity, improve safety, and
increase asset utilization/rationalization.
As the price of oil has a significant impact on the Operating Ratio but not
necessarily operating income because of CSX’s ability to pass a portion of the
cost of oil on to customers, the Operating Ratio targets vary based on the
average cost of oil per barrel outside the “collar” for 2008. The chart in
Exhibit A reflects the Operating Ratio targets and related payouts at various
WTI/Barrel prices of oil and provides a payout example. Operating Ratios will be
interpolated based on differences between the actual average WTI/Barrel for 2008
and the prices in the chart.
     2. Taxation of Awards
2006-2008 LTIP Awards will be paid in shares of CSX common stock. The value
received by the Participant is taxable income, so CSX is required to withhold
income and employment taxes at the time the awards are paid; no additional
shares may be withheld. Thus, CSX will withhold a number of shares equal in
value to the minimum required employment tax and income tax withholding.
Fractional shares will be paid in cash. The following is an example of the
withholding calculation:
Example:

  •   Assume the award earned is 150 shares.     •   Assume the stock price at
payout is $75.     •   Assume the aggregate income tax withholding rate and
payroll tax is 32%.

           
Gross Award
  150 shares   $ 11,250
Stock Withholding
    48 shares   $ 3,600
Net Award
  102 shares   $ 7,650

Participants may defer receipt of awards under the CSX Executive Deferred
Compensation Plan.
No Performance Grant is considered earned under the Plan until the Compensation
Committee approves the payout thereof.
Plan Administration
The Senior Vice President — Human Resources of CSX shall be the Plan
Administrator and shall interpret and construe the provisions of the Plan
subject to the terms of the CSX Omnibus Incentive Plan and the Compensation
Committee’s authority and responsibility under the CSX Omnibus Incentive Plan
and Section 162(m) of the Internal Revenue Code.
Award Payouts
As noted above, all Performance Grants will be paid in CSX stock. Fractional
shares will be paid in cash.

2



--------------------------------------------------------------------------------



 



Awards will be paid only to Participants who are actively employed by the
Companies on the date of payout for the 2006–2008 LTIP. Except as provided
below, all other Participants whose employment terminates prior to the payout
date shall forfeit any and all awards under the 2006–2008 LTIP.
A Participant, whose employment terminates due to death, disability, or
retirement, shall be eligible to receive a pro-rata payout under the LTIP.
Participants whose hours are reduced so that they are no longer full time active
employees during the Cycle, as a result of a phased retirement or similar
program at the request of or with the consent of CSX, shall be entitled to a
pro-rata award to the date of such change and a pro-rata reduced award for the
remaining portion of such Cycle they work based on their reduced hours. All
awards will be payable no later than the March 15 following the end of the
Cycle. Retirement means an employee who retires under the CSX Pension Pan or the
Special Retirement Plan for CSX Corporation and Affiliated Companies.
A Participant who commits an act involving moral turpitude that adversely
affects the reputation or business of the Companies shall forfeit any award
earned under the 2006-2008 LTIP. Examples of acts of moral turpitude include,
dishonesty or fraud involving the Companies, their employees, vendors or
customers and violations of CSX’s Code of Ethics.
Plan Amendments and Termination
Consistent with Section 162(m) of the Internal Revenue Code, the Compensation
Committee reserves the right to terminate, adjust, amend, or suspend the Plan at
any time and at its sole discretion.
CSX Executive Team
The additional financial performance measure of “earnings per share”1 shall
apply to the CSX Executive Team (“E-Team”). The table in Exhibit B sets forth
adjustments to the payout earned based on the Operating Ratio achieved at the
applicable WTI/Barrel price of oil as set forth in the table in Exhibit A. The
Compensation Committee, in its discretion, may reduce any payout otherwise
earned by an E-Team Participant by up to 30% based upon certain of CSX’s
strategic initiatives set forth in Exhibit B.
Except as provided above, the 2006–2008 LTIP will be administered for E-Team
Participants in the same manner as for other Plan Participants.
Miscellaneous
The adoption of the 2006–2008 LTIP does not imply any commitment to continue the
same or any long term incentive compensation plan for any succeeding year or
period. Neither the Plan nor any Performance Grant made or payment under the
Plan shall create any employment contract or relationship between the Companies
and any Participant.
 

1   EPS shall be determined by excluding non-recurring items.

3



--------------------------------------------------------------------------------



 



Exhibit A
Exhibit A contains specific quantitative or qualitative performance
related-factors, or factors or criteria involving confidential commercial or
business information, the disclosure of which would have an adverse effect on
CSX.

4



--------------------------------------------------------------------------------



 



Exhibit B
Exhibit B contains specific quantitative or qualitative performance
related-factors, or factors or criteria involving confidential commercial or
business information, the disclosure of which would have an adverse effect on
CSX.

5